     Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.2 Page 1 of 10
                                                                               FILED

 1                           UNITED STATES DISTRICT CO
                                                                           I  SEP 1 8 2019          I
                                                                     ll'lc LERK . U 5 Di 5TR 1: - CCJRT
                                                                     ~tC-THERN 01srn :CT OF C:.L ! FORNIA
                                                                     BY                            DE?Uh
 2                        SOUTHERN DISTRICT OF CALIF                 UNIX

 3
 4
      IN THE MATTER OF THE SEARCH OF                 CASE Nol      9 MJ 4 0 1 3
      One (1) Black Revvl Cellular Telephone         AFFIDAVIT IN SUPPORT OF
 5                                                   AN APPLICATION FOR A
      Seized in Event# ECJ1908000124                 SEARCH WARRANT
 6
 7
 8         I, Carlos B. Fregoso, United States Border Patrol Agent, having been duly sworn,
 911 depose and state as follows:
10                                      INTRODUCTION

11         1.     This affidavit is made in support of an application for a warrant to search:
12               One (1) Black Revvl Cellular Telephone ("Target Telephone")
13               Seized in Event# ECJ1908000124
     as described in Attachment A, and seize evidence of crimes, specifically: Title 18, U.S.C.
14
     § 371 - Conspiracy; Title 8, U.S.C. § 1324(a)(2)(B)(ii)- Bringing in Aliens for Financial
15
     Gain; Title 8, U.S.C. § 1324(a)(l)(A)(i) - Bringing Aliens to the United States at Other
16
     than a Port of Entry; and Title 8, U.S.C. § 1324(a)(l)(A)(ii) - Transportation of Certain
17
     Aliens; Title 8, U.S.C. § 1324(a)(l)(A)(iii)- Harboring Certain Aliens.
18
           2.    Target Telephone is one of two cellular telephones seized from Kevan Ryan
19
     Perez ("Perez") on August 29, 2019, at or about the time of his arrest in the Southern
20
     District of California for Transportation of Certain Aliens in violation of 8 U.S.C. §
21
     1324(a)(l)(A)(ii).
22
           3.    Target Telephone is currently in the possession of the Department of
23
     Homeland Security, United States Border Patrol, Chula Vista Border Patrol Station, Chula
2411
     Vista, California 921 73.
25
            4.    I believe the items to be seized set forth in Attachment B (incorporated by
26
     reference herein) will be found in the item to be searched as described in Attachment A
27
     (incorporated by reference herein).
28
        Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.3 Page 2 of 10




 1
                                   EXPERIENCE AND TRAINING
 2
              5.     I am a United States Border Patrol agent and have been so employed since
 3
        August 2010. In November 2010, I graduated from the 19-week Basic Border Patrol
 4
        Training Academy in Artesia, New Mexico where the curriculum covered the Immigration
 5
        and Naturalization Act (INA), criminal law, and statutory authority, as well as Title 21 of
 6
        the United States Code (Narcotics violations) and Title 19 of the United States Code
 7
        (Customs law violations). I have been trained in investigating various violations of Federal
 8
        Law, including alien smuggling, narcotics smuggling, weapons smuggling, and bulk
 9
        currency smuggling. I have also worked with, and consulted with, other agents who have
10
        extensive experience in these types of investigations.
11
              6.     I am currently assigned to the El Cajon Station Intelligence Team (ECJ SIT).
12
        ECJ SIT is tasked with the responsibility of investigating, arresting, and prosecuting alien
13
        smuggling organizations that utilize the Southern and Central Districts of California as an
14
        operational corridor. ECJ SIT is also tasked with investigating narcotics smuggling, bulk
15
        cash smuggling, and assaults on federal officers, theft and damage of government
16
        equipment, escapes from federal custody, and a variety of other federal and state offenses.
17
        ECJ SIT agents deploy in plainclothes attire and drive unmarked Border Patrol vehicles.
18
              7.     During the course of my employment with USBP, I have participated in
19
        several investigations that have resulted in criminal prosecutions. I have also participated
20
        in several alien smuggling investigations.
21
              8.     As a USBP agent, I am a Federal Law Enforcement Officer within the
22
        meaning of Rule 41 (b) of the Federal Rules of Criminal Procedure; that is, a government
23 II
        agent engaged in the enforcement of the criminal laws of the United States. Accordingly,
24
        I am authorized to request issuance of federal search and seizure warrants. As an agent with
25 II
        the USBP, my responsibilities include the investigation of possible violations of
26 II
        Immigration and Nationality laws (Title 8, United States Code), including alien smuggling
2711
        in violation of Title 8, United States Code, Section 1324 and related offenses.
28
                                                     2
      Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.4 Page 3 of 10




 1              9.     Through the course of my training, investigations, work experience and
 2 11 conversations with other law enforcement personnel, I am aware that it is common practice
 3 II for alien smugglers to work in concert with other individuals and to do so by utilizing
 4 11 cellular telephones and portable radios, as well as other modes of communication, to further
 5 II their criminal activities. I am also aware that it is a common practice for alien smugglers
 6 11 to communicate with the smuggled aliens regarding smuggling arrangements, pickup
 7 II locations, and payments and to do so using cellular telephones and portable radios as well
 8 II as other modes of communication. Conspiracies involving alien smuggling generate many
 9 II types of evidence including, but not limited to, cellular phone-related evidence such as
10 11 voicemail and text messages referring to the arrangements of travel, pickup and payment,
11   11   names, photographs, text messages, and phone numbers of co-conspirators and aliens to be
12 II smuggled. Finally, alien smuggling conspiracies require detailed and intricate planning to
13   11   successfully evade detection by law enforcement. In my professional training and
14 11 experience, this requires planning and coordination in the days, weeks, and often months
15 II leading up to the event. Additionally, co-conspirators are often unaware of the subject's
16 II arrest and will continue to attempt to communicate with the subject after the arrest to
17 II determine the whereabouts of their valuable human cargo.
18              10.     Based upon my training and experience as a USBP agent, and my
19 II consultations with other law enforcement officers experienced in alien smuggling
20 11 investigations, and all of the facts and opinions set forth in this affidavit, I submit the
21   11   following:
22              a.      Alien smugglers and traffickers will use cellular telephones because they are
                        mobile and they have instant access to telephone calls, text, web, and voice
23
                        messages.
24
                b.      Alien smugglers and traffickers will use cellular telephones because they are
25                      able to actively monitor the progress of the illegal activities from point of
26                      origin in Mexico to point of destination in the United States.

27
28
                                                       3
     Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.5 Page 4 of 10



           c.     Alien smugglers and traffickers and their accomplices will use cellular
 1
                  telephones because they can easily arrange and/or discuss smuggling fees,
 2                availabilities of transportation and costs associated with smuggled aliens.
 3         d.     Alien smugglers and traffickers will use cellular telephones to direct,
 4                coordinate the transfer and acquisition of payment for smuggling and
                  trafficking fees, request additional fees from aliens and/or their sponsors, and
 5                coordinate with drivers to synchronize an exact drop off and/or pick up time
 6                of their aliens.

 7         e.     The use of cellular telephones by smugglers and traffickers tends to generate
                  evidence that is stored on the cellular telephones including, but not limited to
 8
                  emails, text messages, photographs, audio files, call logs, address book
 9                entries, IP addresses, social network data, and location data.
10         11.    The following is based on my personal involvement in this investigation, oral
11 and written reports about this investigation that I have received from federal law
12 enforcement officers, law enforcement record and intelligence checks, conversations with
13 other law enforcement agents involved in this investigation, and my review of records
14 II obtained during this investigation. Because this affidavit is made for the limited purpose of
15 II obtaining a search warrant for the Target Telephone, it does not contain all of the
16 II information known to myself or other federal agents regarding this investigation, but only
17 II contains those facts believed to be necessary to establish probable cause.
18                           STATEMENT OF PROBABLE CAUSE
19         12.    On August 29, 2019, Supervisory Border Patrol Agent (SBPA) S. Scantlin
20 II was assigned roving patrol duties within the El Cajon Station's Area of Responsibility
2111 (AOR).
22         13.   At approximately 7:33 a.m., an agent from the El Cajon Station's Tactical
23 II Operations Center ("TOC") notified agents in the field that they had observed, on the
24 II Innovative Camera System, three suspected illegal aliens running northbound through the
25 11 vineyards in an area known to Border Patrol agents as "Zuellners."
26         14.   Approximately one minute after this information was relayed, Department of
27 II Defense ("DoD") personnel assigned to the El Cajon Station advised that they were able
28 II to observe a black Chevrolet pickup truck stop along SR-94 on the north side of the road
                                                   4
    Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.6 Page 5 of 10




 1 II in the area where the TOC had observed the three suspected illegal aliens runmng
 2 II northbound. DoD personnel relayed, via service radio, that the truck had stopped along SR-
 3 1194 and then continued traveling eastbound on SR-94 in an area known to Border Patrol
 4 II agents as "Split Rock."
 5 II       15.   At approximately 7:38 a.m., SBPA Scantlin observed a black Chevrolet
 611 pickup truck matching the description given out by DoD personnel drive by. SBPA
 7 II Scantlin observed at least four individuals in the pickup truck, including the driver, front
 8 II seat passenger, and two in the back seat.
 911        16.   SBPA Scantlin followed the vehicle, ran records checks through the San
10 II Diego Sector Tactical Communications Center ("TCC"), which revealed that the vehicle
11 II had expired registration, was last registered in Santa Ana, California, and had not made
12 II any recent crossings through the nearest border crossing (which in this case is the Tecate,
13 II California Port of Entry).
14 11       17.   SBP A Scantlin observed the black pickup truck continue to travel eastbound
15 II on SR-94 past Buckman Springs Road.
16 II       18.   At approximately 7:45a.m., SBPA Scantlin initiated a car stop on the black
17 II pickup truck along SR-94 east bound just east of Shockey Truck Trail Road. Although
18 11 SBP A Scantlin activated her lights and siren, the vehicle failed to yield, sped up, and
19 II rapidly changed lanes. At approximately 7:47 a.m. , the vehicle yielded to the shoulder of
20 11 SR-94 approximately half of a mile east of La Posta Road, after failing to yield for
21 II approximately three miles along SR-94.
22 11       19.   SBP A Scantlin approached the vehicle on the driver side, identified herself as
23 II a U.S. Border Patrol Agent and removed the driver, later identified as Adrian Roman
24 II (Perez's co-defendant), and placed him in her vehicle.
25 II      20.    SBPA Scantlin then went back to the vehicle and observed one person sitting
26 II in the front passenger seat (Perez) and five people sitting in the rear seat area of the vehicle
27 II (later identified as: Efrain Lino-Gonzalez, Benjamin Lopez-Perez, Edgar Mora-Herrera,
28 II Adulfo Perez-Lopez, and Oliver Perez-Perez who are currently in custody and collectively
                                                    5
      Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.7 Page 6 of 10



 1 II referred to as the "Material Witnesses"). SBPA Scantlin identified herself as a U.S. Border
 2 II Patrol Agent and conducted a field immigration inspection on the material witnesses. Perez
 3 II stated that he was a citizen of the United States by birth. The Material Witnesses
 4 II individually stated that they were citizens of Mexico by birth and they did not possess any
 5 II United States immigration documents that would allow them to enter or remain in the
 6 II United States legally.
 7           21.   Perez, Roman, and the Material Witnesses were all transported to a Border
 8 11 Patrol station for processing.
 9           22.   Perez waived his Miranda rights and elected to make a statement to Border
10 II Patrol Agents. In summary, Perez admitted to being in Campo, California for the purpose
11 11 of alien smuggling for financial gain. Perez admitted to using two cellular phones
12 II (including the Target Telephone) to communicate with other alien smugglers. During the
13 II interview, Perez positively identified the Target Telephone as one of the cellular
14 11 telephones he used to communicate with an alien smuggling coordinator and consented to
15 II search in writing. At that time, agents briefly searched Perez's cellular phones for
16 11 communication linked to alien smuggling. Border Patrol Agents discovered text messages
17 11 between Perez and smugglers coordinating this alien smuggling event. 1
18          PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
19                    AS TO THE CELLULAR TELEPHONE

20           23.   It is not possible to determine, merely by knowing the cellular telephone's
21 make, model and serial number, the nature and types of services to which the device is
22 subscribed and the nature of the data stored on the device. Cellular devices today can be
23 simple cellular telephones and text message devices, can include cameras, can serve as
24 personal digital assistants and have functions such as calendars and full address books and
25 can be mini-computers allowing for electronic mail services, web services and rudimentary
26
21   I ~obtained
     II
         Perez consented in writing to a search of the Target Telephone by me. Nothing
                 in the consent search is being relied on for probable cause for this search
28 warrant.
                                                    6
     Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.8 Page 7 of 10



 1 II word processing. An increasing number of cellular service providers now allow for their
 2 11 subscribers to access their device over the internet and remotely destroy ail of the data
 3 11 contained on the device. For that reason, the device may only be powered in a secure
 4 II environment or, if possible, started in "flight mode" which disables access to the network.
 5 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 6 II equivalents and store information in volatile memory within the device or in memory cards
 7 II inserted into the device. Current technology provides some solutions for acquiring some
 8 11 of the data stored in some cellular telephone models using forensic hardware and software.
 9 II Even if some of the stored information on the device may be acquired forensically, not all
10 II of the data subject to seizure may be so acquired. For devices that are not subject to
11 II forensic data acquisition or that have potentially relevant data stored that is not subject to
12 II such acquisition, the examiner must inspect the device manually and record the process
13 II and the results using digital photography. This process is time and labor intensive and may
14 II take weeks or longer.
15         24.    Following the issuance of this warrant, I will collect the Target Telephone
16 II and subject it to analysis. All forensic analysis of the data contained within the Target
17 II Telephone and its memory card(s) will employ search protocols directed exclusively to
18 11 the identification and extraction of data within the scope of this warrant.
19         25.    Based on the foregoing, identifying and extracting data subject to seizure
20 11 pursuant to this warrant may require a range of data analysis techniques, including manual
21 II review, and, consequently, may take weeks or months. The personnel conducting the
22 II identification and extraction of data will complete the analysis within ninety (90) days,
23 11 absent further application to this court.
24 II
25 II
26 II
27 II
28 II
                                                   7
     Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.9 Page 8 of 10




 1                                            CONCLUSION
 2              26.   Based on all of the facts and circumstances described above, I believe that
 3 11 probable cause exists to conclude that Perez used Target Telephone to facilitate the
 4 II following offenses: Title 18, U.S.C. § 371 - Conspiracy; Title 8, U.S.C. § 1324(a)(2)(B)(ii)
 5 II- Bringing in Aliens for Financial Gain; Title 8, U.S.C. § 1324(a)(l )(A)(i) - Bringing
 6 II Aliens to the United States at Other than a Port of Entry; and Title 8, U.S.C. §
 7 II 1324(a)(l )(A)(ii) - Transportation of Certain Aliens; Title 8, U.S.C. § 1324(a)(l )(A)(iii) -
 8 II Harboring Certain Aliens.
 9              27.   Because Target Telephone has been securely stored at the Chula Vista Border
10 II Patrol Station after being recovered from Perez at the time of his arrest and at beginning of
11 II my investigation of his alien smuggling activities, there is probable cause to believe that
12 II evidence of alien smuggling activities committed by Perez exists on the Target Telephone.
13 11 I believe that the date range for this search is from July 31, 2019, up to and including August
14 1129, 2019.
15              28.   I respectfully request that the court issue a warrant authorizing myself, Border
16 II Patrol Agents, and/or other federal and state law enforcement officers to search the items
17 11 described in Attachment A, and the seizure of items listed in Attachment B, using the
18 II methodology described above.
19
20
21
                                                              U.S. Border Patrol Agent
22                                                            U.S. Customs and Border Protection
23
24 ..
25   11
          Subscribed and sworn to before me this    /<:{   day of September, 2019.

26
                                                ~__s:"
27
                                         HON. WILLIAM V. GALLO
28                                       UNITED STATES MAGISTRATE JUDGE
                                                       8
     Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.10 Page 9 of 10



                                           ATTACHMENT A
 1
 2                                 PROPERTY TO BE SEARCHED
 3
 4 II The following property is to be searched:
 5         One (1) Black Revvl Cellular Telephone ("Target Telephone")
 6         Seized in Event# ECJl 908000124

 7 11 Target Telephone is currently in the possession of the United States Department of
 8 II Homeland Security, United States Border Patrol, and being stored at the Chula Vista
      Border Patrol Station located at:
 9
           311 Athey A venue
10
           San Ysidro, California 921 73
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  9
     Case 3:19-mj-04013-WVG Document 1-1 Filed 09/18/19 PageID.11 Page 10 of 10



                                           ATTACHMENT B
 1
 2                                       ITEMS TO BE SEIZED
 3
            Authorization to search the cellular/mobile device described in Attachment A
 4 11 includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 5
   II temporary or permanent files contained on or in Target Telephone for evidence described
      below. The seizure and search of Target Telephone shall follow the search methodology
 6 II described in the attached affidavit submitted in support of the warrant.
 7
             The evidence to be seized from Target Telephone will be electronic records,
 8 11 communications, and data such as emails, text messages, chats and chat logs from various
 9 II third-party applications, photographs, audio files, videos, and location data, for the period
      of July 31, 2019 leading up to and including August 29, 2019:
10
11           a.    tending to indicate efforts of alien smuggling or conspiracy to smuggle aliens
                   into and within the United States;
12
13           b.    tending to identify other facilities, storage devices, or services-such as email
                   addresses, IP addresses, phone numbers-that may contain electronic evidence
14                 tending to indicate efforts to smuggle aliens into the United States from
15                 Mexico, or transport aliens within the United States;

16          C.    tending to identify co-conspirators, criminal associates, or others involved in
17                alien smuggling or conspiracy to smuggle aliens into or within the United
                  States;
18
19          d.    tending to identify travel to or presence at locations involved in alien
                  smuggling or conspiracy to smuggle aliens, such as stash houses, load houses,
20                or delivery points;
21
            e.    tending to identify the user of, or persons with control over or access to Target
22                Telephone; and/or
23
            f.    tending to place in context, identify the creator or recipient of, or establish the
24                time of creation or receipt of communications, records, or data involved in the
25                activities described above;

2611 Which are evidence of violations of 18 U.S.C. § 371, Conspiracy; 8 U.S.C. §
27 111324(a)(2)(B)(ii), Bringing in Aliens for Financial Gain; 8 U.S.C. § 1324(a)(l)(A)(i),
      Bringing Aliens to the United States; and 8 U.S.C. § 1324(a)(l)(A)(ii)-Transportation of
28 II Certain Aliens; 8 U.S.C. § 1324(a)(l)(A)(iii)- Harboring Certain Aliens.
                                                   10
